DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6, 7, 9 and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites “at least one temperature pack removably positioned within the first side pocket and at least one temperature pack is permanently affixed within the top, first, and second pocket.”  The specification does not provide for both removable and permanently affixed temperature packs in the first side pocket or any of the pockets.  The specification discusses removable and permanently affixed temperature packs as alternatives.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein the at least one temperature pack is removably positioned within the second side pocket.”  Claim 1 recites at least one temperature 
Claim 4 recites “wherein the at least one temperature pack is removably positioned within the top pocket.”  Claim 1 recites at least one temperature pack is permanently affixed within the top, first and second pocket.”  It is unclear how the pack can be both removably positioned and permanently affixed.  No prior art has been applied as no pack can be both removably positioned and permanently affixed.
Claim 13 recites “pleasing tactile properties” and this language is unclear as pleasing is subjective to the user.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 15 recites “wherein the earmuff shaped facial temperature holder is configured for use with the ears”, and depends from claim 9 which recites that “the facial temperature pack holder is earmuff shaped and it is configured for use with facial cheeks.”  Therefore it is unclear if the holder is configured for use with ears in combination with cheeks or alternatively to cheeks.  For the purpose of the application of prior art, this claim has been interpreted in the alternative.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 6, 7, 9 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0351956 A1 to Enderby (Enderby) in view of US 5,840,080 to Der Ovanesian (Ovanesian).
Regarding claims 1, Enderby teaches a facial (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.) temperature pack holder (see for example Fig. 2), comprising a housing (230) having at least a top portion, a first side portion, and a second side portion (Fig. 2), a top pocket (235), wherein the top pocket is fixedly connected to the top portion (Fig. 2), a first side pocket (210) wherein the first side pocket is fixedly connected to the first side portion (Fig. 2 at buttons 280 which secures 210 to 230, see paragraph [0060]), a second side pocket (220) wherein the second side pocket is fixedly connected to the second side portion (Fig. 2 at buttons 280 which secures 220 to 230, see paragraph [0060]), an adjustable flexible connection composed of a series of hinged or moveably connected pieces (The neck band comprises a plurality of button holes so that the distance between 210/220 in the long direction of the neck band may be adjusted) configured to adjust the facial temperature pack holder on an array of heat proportions and facial shapes (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.), at least one temperature pack (240, 250, 270) removably positioned within the first side pocket 
Regarding claim 6, Enderby in view of Ovanesian teaches the holder of claim 1 as well as wherein the adjustable flexible connection is fixedly connected to the top portion and the second side portion (Fig. 2).
Regarding claim 7, Enderby in view of Ovanesian teaches the holder of claim 1 as well as wherein the first side portion and the second side portion is configured to cover at least part of a facial cheek (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.).

Regarding claim 13, Enderby in view of Ovanesian teaches the holder of claim 1 as well as wherein the holder comprises an interior lining (236/225) on the inside of the housing (Fig. 2 and [0058]) configured to impart pleasing tactile properties ([0058]).
Regarding claim 14, Enderby in view of Ovanesian teaches the holder of claim 1 as well a wherein the holder comprises at least one webbing element (218) disposed along at least one outside edge of the housing (Fig. 2).
Regarding claim 15, Enderby in view of Ovanesian teaches the holder of claim 9 as well as wherein the earmuff shaped holder is configured for use with ears (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/KAITLYN E SMITH/Primary Examiner, Art Unit 3794